 

 
 
Exhibit 10.1
 

 
EXECUTION COPY
 
 
This AGREEMENT (this “Agreement”), dated as of June 7, 2010, by and among TIB
Financial Corp., a Florida corporation (the “Company”), TIB Bank, a Florida
state chartered non-member bank and a wholly owned subsidiary of the Company
(the “Bank”), Marty E. Adams (“Adams”), Kevin Thompson (“Thompson”) and John
Loeber (“Loeber” and together with Adams and Thompson, “Management”).
 
 
WHEREAS, the Company is a bank holding company headquartered in Naples, Florida
whose principal operating subsidiary is the Bank;
 
 
WHEREAS, the Company believes that the retention of new senior management would
be of significant benefit to attract substantial capital on an expedited basis;
 
 
WHEREAS, each of Adams, Thompson and Loeber is an experienced banking executive
with a proven track record, including Adams having served as Chairman and Chief
Executive Officer of Sky Financial Group, Inc., a $17.7 billion financial
holding company; and
 
 
WHEREAS, in light of the capital needs of the Bank, as well as the experience
and expertise of Management, the Company and the Bank have determined that it is
in the best interests of the Company, the Bank and the Company’s shareholders to
engage an investment banking firm to raise not less than $150,000,000 in capital
through an offering of shares of the Company’s common stock, par value $0.10 per
share (the “Common Stock”), and/or newly created shares of mandatorily
convertible preferred stock, par value $0.10 per share (the “Preferred Stock”),
at the closing of which Management would be retained as new senior management
for the Company and the Bank (the “Offering”).
 
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
 
Section 1. The Offering.
 
 
(a) The Company has retained Sandler O’Neill & Partners, L.P. (“Sandler”) to act
as placement agent (the “Placement Agent”) in connection with the Offering.  The
Company hereby represents that it has provided to Adams true and correct copies
of all agreements between the Company and Sandler and agrees that it shall not
replace Sandler as Placement Agent without due cause and without having first
consulted with Adams.  Prior to retaining any replacement Placement Agent, the
Company shall consult with Adams, including permitting Adams to attend meetings
with potential replacement Placement Agents and considering firms identified by
Adams.
 
 
(b) The Company shall use reasonable best efforts to complete the Offering prior
to the expiration of the Offering Period (as defined below).
 
 
(c) Each of Adams, Thompson and Loeber agrees to cooperate with the Company in
connection with the Offering, including by promptly providing comments to all
draft agreements and written materials relating to the Offering, making himself
and his representatives available (upon reasonable notice) for meetings and
conference calls relating to the conduct of the Offering and participating in
all road shows and investor meetings relating to the Offering (at the Company’s
expense) as reasonably requested by the Company.
 
 
(d) Adams and his counsel shall have the right to review and shall have the
reasonable opportunity to comment on all written materials and agreements
relating to the Offering.  The Company and Adams and his representatives shall
consult with each other in connection with the conduct of the Offering and the
terms of the related agreements and any material decisions in connection
therewith.
 
 
(e) The parties agree that each of the following (in addition to any other
conditions set forth in any agreement between any investor, on the one hand, and
the Company, on the other hand) shall be conditions to the consummation of the
Offering:
 
 
(i) execution of mutually satisfactory employment agreements by the Company and
the Bank, on the one hand, and each of Adams, Thompson and Loeber, on the other
hand (which employment agreements shall be effective only upon the consummation
of the Offering (or such earlier date as may be agreed upon by the parties) and
which shall provide for, among other customary terms and conditions, (A) the
indemnification by the Company of Adams, Thompson and Loeber for any losses,
costs, damages, actions, claims or proceedings arising out of or relating to
their acts or omissions in connection with the Offering, other than in the case
of their fraud or willful misconduct and (B) the award (the “Award”) of shares
of Common Stock to Adams, Thompson and Loeber representing in the aggregate
0.50% of the outstanding shares of Common Stock on a fully diluted basis, after
giving effect to the Offering (the “Pro Forma Fully Diluted Equity”) (or the
greatest amount (not to exceed 0.50%) as shall be acceptable to the investors in
the Offering based upon the advice of the Placement Agent following feedback
from such investors and after Adams and the Company have had an opportunity to
discuss such matter with the Placement Agent and any such investor)), and the
appointment, effective concurrently with the consummation of the Offering (or
such earlier date as may be agreed upon by the parties), of Adams, Thompson and
Loeber as Chief Executive Officer, Chief Financial Officer and Chief Credit
Officer, respectively, of each of the Company and the Bank; Adams, Thompson and
Loeber shall have, with respect to the shares of Common Stock included in the
Award, registration rights which are no less favorable than those granted to
investors purchasing shares of Common Stock and/or Preferred Stock in the
Offering;
 
 
(ii) all regulatory approvals and filings required to consummate the Offering
and the other transactions contemplated hereby shall have been obtained or made
and all such approvals shall remain in full force and effect, and all statutory
waiting periods in respect thereof shall have expired; provided that no
regulatory approval shall require compliance with any restraint, limitation,
requirement, provision or condition that would reasonably be expected to impair
in any material respect the benefits of the transactions contemplated by this
Agreement to any member of Management;
 
 
(iii) effective upon the consummation of the Offering, the Board of Directors of
each of the Company (the “Company Board”) and the Bank (the “Bank Board”) shall
be reconstituted as mutually agreed by the parties;
 
 
(iv) the Company shall have received aggregate gross proceeds from the Offering
of at least $150,000,000;
 
 
(v) effective not later than immediately prior to the consummation of the
Offering, the articles of incorporation and bylaws of the Company shall be
amended to the extent, if any, necessary to complete the Offering, it being
understood that any amendment to the articles of incorporation is subject to the
approval of the Company's shareholders;
 
 
(vi) effective upon the consummation of the Offering, the Company’s equity
compensation plans shall be amended as necessary to implement an equity
incentive program for the grant to the Company’s and the Bank’s directors and
employees of equity-based compensation awards representing not less than 8% of
the Pro Forma Fully Diluted Equity (with approximately 75% of such awards to be
granted in the form of restricted stock grants to Adams, Thompson and Loeber,
subject to the mutual determination of the Company, on the one hand, and
Management, on the other hand, upon the advice of their respective counsel, that
there are no legal limitations to such grants resulting from the Company’s
issuance of the TARP Preferred (as defined below)) (the “Equity Incentive
Program Amendments”); and
 
 
(vii) the United States Department of the Treasury shall have exchanged 100% of
the shares of the Company's Series A preferred stock (the “TARP Preferred”) and
the warrants to purchase shares of Common Stock owned by it for shares of Common
Stock with a value (based on the price per share of Common Stock in the
Offering) equal to not more than 25% of the sum of the aggregate liquidation
preference of the TARP Preferred and accrued but unpaid dividends thereon.
 
 
(f) Not later than the next annual meeting of the Company’s shareholders
following the completion of the Offering, the Company shall submit to its
shareholders a proposal to further amend the Company’s equity compensation plans
as necessary to increase the awards eligible to be granted thereunder to an
amount not less than 10% of the Pro Forma Fully Diluted Equity, it being
understood that Management will not be entitled to any additional award of
shares of Common Stock as a result of such amendment to the Company’s equity
compensation plans, unless otherwise determined by the Company Board.
 
 
(g) Each party shall have the right to make all regulatory filings necessary or
appropriate in connection with the transactions contemplated hereby and shall
provide the other party a reasonable opportunity to review and comment on any
filing before submission to the applicable regulatory authority; provided that
neither the Company, the Bank nor any of their representatives shall have the
right to receive or review any sensitive personal biographical or financial
information about any of Adams, Thompson or Loeber.
 
 
Section 2. Offering Period; Non-Solicit.  The “Offering Period” shall be the
period beginning on the date of this Agreement and ending at 5:00 p.m., Eastern
Standard Time, on the 90th day after the date hereof (or such later date as may
be mutually agreed upon by the parties); provided, however, if the Offering has
not been completed as of such date but Management and the Placement Agent are
continuing to work in good faith toward completion, and the Placement Agent
advises the Company that in its professional opinion it is reasonably
practicable that the Offering can be completed prior to the 120th day after the
date hereof (or such later date as may be mutually agreed upon by the parties),
then the Offering Period will be extended through 5:00 p.m., Eastern Standard
Time, on the 120th day after the date hereof (or such later date as may be
mutually agreed upon by the parties).
 
 
(a) During the Offering Period:
 
 
(i) the Company, the Bank and each of their respective officers, directors,
shareholders, employees, agents, affiliates, investment bankers and advisors, as
applicable (collectively, the “Company Representatives”), shall not directly or
indirectly solicit, initiate or encourage inquiries or proposals with respect
to, furnish any information relating to, participate in any negotiations or
discussions concerning, enter into any agreement with respect to or otherwise
facilitate a proposed investment in the Company or the Bank (whether equity or
debt), or the acquisition of the Company or the Bank on any other basis (other
than the Offering as contemplated hereby), whether directly or indirectly,
through purchase of securities, purchase of assets, merger, consolidation or
otherwise (each, a “Significant Transaction”);
 
 
(ii) the Company, the Bank and each of the Company Representatives shall deal
exclusively with Management and their representatives and affiliates and the
Placement Agent regarding any proposed investment of capital in the Company or
the Bank, other than any such proposed investment that would constitute an
Acquisition Proposal; and
 
 
(iii) the Company shall promptly notify Adams regarding the receipt by the
Company, the Bank or any Company Representative of any inquiry or proposal with
respect to a Significant Transaction (including any such inquiry or proposal
received prior to the date of this Agreement).
 
 
(b) Notwithstanding Section 2(a), during the Offering Period the Company may (i)
provide information in response to a request therefor by any individual or
entity that has made an unsolicited bona fide written proposal providing for the
acquisition of substantially all of the assets (on a consolidated basis) or a
majority of the total voting power of the equity securities (including by
original issuance) of the Company, in each case only if such acquisition
involves a single acquiring individual or a single acquiring company or a group
of affiliated acquiring companies under common control (an “Acquisition
Proposal”), and provided that the Company receives from the individual or entity
so requesting such information an executed confidentiality agreement on terms
not less restrictive to the other party than those contained in the
confidentiality agreement entered into between the Company and Adams and
promptly discloses (and, if applicable, provides copies of) any such information
to Adams to the extent not previously provided to Adams; (ii) engage or
participate in any discussions or negotiations with any individual or entity who
has made such an Acquisition Proposal; or (iii) publicly recommend that its
shareholders tender or exchange their shares in connection with, or publicly
announce or disclose an intention to enter into, such an Acquisition Proposal.
 
 
(c) The Company Board and each committee of the Company Board shall not, except
as expressly permitted by, and after compliance with, Section 5(a)(iv) hereof,
cause or permit the Company or the Bank to enter into any definitive agreement
(other than a confidentiality agreement referred to in Section 2(b) entered into
in compliance with Section 2(b)) relating to any Acquisition Proposal.
 
 
(d) For the avoidance of doubt, no action taken by the Company in compliance
with the terms of this Section 2 shall in and of itself constitute a breach of
Section 1(b).
 
 
Section 3. Information and Access.  During the Offering Period, the Company and
the Bank shall permit, and cause their respective subsidiaries to permit,
Management and their representatives to visit and inspect the properties of the
Company, the Bank and their respective subsidiaries, and to examine the
corporate books of the Company, the Bank and their respective subsidiaries and
discuss the affairs, finances and accounts of the Company, the Bank and their
respective subsidiaries with the officers and employees of the Company and the
Bank, all upon reasonable notice and at such reasonable times and as often as
Management may reasonably request.  During the Offering Period, Adams, or if
Adams shall be unable to attend, Thompson, Loeber or such other person
designated by Adams, together with legal counsel, shall have the right to attend
all meetings between representatives of the Company and/or the Bank, on the one
hand, and representatives of one or more of the Board of Governors of the
Federal Reserve System (the “Federal Reserve”), the Federal Deposit Insurance
Corporation (the “FDIC”) and the Division of Financial Institutions of the
Florida Office of Financial Regulation (the “DFI”), on the other hand.  Each of
the Company and the Bank shall advise Adams, reasonably promptly thereafter, of
any communication between such party and any of the Federal Reserve, the FDIC or
the DFI related to this Agreement, the Offering or any matter bearing on the
rights and obligations of the parties hereto.  The rights afforded Management
and their representatives pursuant to the two immediately preceding sentences
are subject to no objection by the Federal Reserve, the FDIC and the DFI, as the
case may be.
 
 
Section 4. Conduct of Business.  Each of the Company and the Bank agrees that,
during the Offering Period, it shall, and shall cause each of its subsidiaries
to, carry on its business in the ordinary course consistent with past practice
and consistent with prudent banking practice and in compliance in all material
respects with all applicable laws and regulations.  During the Offering Period,
each of the Company and the Bank will use its reasonable best efforts to (a)
maintain and preserve its and each of its subsidiary’s business (including its
organization, assets, properties, goodwill and insurance coverage), (b) keep
available the present services of its current officers and employees and the
current officers and employees of its subsidiaries and (c) preserve the goodwill
of its customers and the customers of its subsidiaries and others with whom
business relationships exist.
 
 
Section 5. Termination; Termination Fee.
 
 
(a) This Agreement may be terminated
 
 
(i) by the mutual written agreement of Adams and the Company;
 
 
(ii) by Adams, if Adams is not in material breach of any of the terms of this
Agreement, by written notice to the Company and the Bank, if the Company or the
Bank or any of their respective affiliates or representatives breach in any
material respect any of their obligations hereunder and such breach is not cured
within the applicable time period as set forth in Section 5(e);
 
 
(iii) by Adams, if (A) the Company Board publicly recommends that shareholders
tender their shares of Common Stock in a tender offer or exchange their shares
of Common Stock in an exchange offer, (B) the Company or the Bank enters into a
definitive agreement with respect to a Significant Transaction (other than the
Offering) or (C) the Company, the Bank or any Company Representative publicly
announces or discloses an intention to enter into a Significant Transaction
(other than the Offering);
 
 
(iv) by the Company, by written notice to Adams, if (A) the Company is not in
material breach of any of the terms of this Agreement, including Section 2, (B)
the Company Board authorizes the Company, subject to complying with the terms of
this Agreement, including Section 2, to enter into a definitive agreement with
respect to an Acquisition Proposal and (C) the Company contemporaneously with
such termination (1) enters into a definitive agreement with respect to an
Acquisition Proposal and (2) agrees in writing to pay at the closing with
respect to such Acquisition Proposal the fee required to be paid pursuant to
Section 5(c); provided, however, that the Company shall not be obligated to make
any payment pursuant to this subsection if Adams enters into a consulting or
employment arrangement with the acquiror involved in such Acquisition Proposal
or any of its affiliates;
 
 
(v) by the Company, if neither the Company nor the Bank is in material breach of
any of the terms of this Agreement, by written notice to Adams, if Management
breaches in any material respect any of their obligations hereunder and such
breach is not cured within the applicable time period as set forth in Section
5(e); and
 
 
(vi) by the Company or Adams, by written notice to the other, if any of Adams,
Thompson or Loeber does not receive the approval of the Federal Reserve, the
FDIC or the DFI to assume the position described in Section 1(e)(i), to the
extent any such approval is required.
 
 
(b) This Agreement shall terminate automatically upon the earlier to occur of
(i) the expiration of the Offering Period (as it may be extended pursuant to
Section 2) and (ii) the completion of the Offering and the receipt by the
Company of all proceeds in connection therewith (including the satisfaction of
all conditions set forth in Section 1(e)).
 
 
(c) In recognition of the substantial time, expense and effort Management will
expend in connection with the transactions contemplated hereby and the
opportunity cost to Management of entering into this Agreement and pursuing the
Offering, if this Agreement is terminated pursuant to (i) Section 5(a)(ii) as a
result of a breach by the Company, the Bank or any Company Representative of
Section 1(b) or Section 2 hereof, (ii) Section 5(a)(iii), (iii) Section 5(a)(iv)
or (iv) (A) Section 5(b)(i) and, prior to such termination, the Company or the
Bank shall have entered into a letter of intent, memorandum of understanding,
agreement in principle or similar agreement with respect to an Acquisition
Proposal (whether solicited or unsolicited) (but not, for the avoidance of
doubt, a confidentiality agreement referred to in Section 2(b) entered into in
compliance with Section 2(b)) and (B) within 6 months following such termination
the Company and/or the Bank enters into a definitive agreement to effect, or
consummates, a Significant Transaction, then, in the case of any of clause (i),
(ii), (iii) and (iv), the Company shall pay to Adams or as directed by Adams an
amount equal to $1,250,000 promptly, but in any event not later than two (2)
business days, following the closing of any Significant Transaction; provided,
however, that the Company shall not be obligated to make any payment pursuant to
this subsection if the relevant Significant Transaction involves an acquisition
of the Company and Adams enters into a consulting or employment arrangement with
the acquiror in such transaction or any of its affiliates.
 
 
(d) Upon the termination of this Agreement pursuant to Section 5(a) or 5(b),
there shall be no liability on the part of any party hereto or any of their
respective affiliates or the directors, officers, partners, members, managers,
employees, agents or other representatives of any of them, and all rights and
obligations of each party hereto shall cease, except that (i) the rights and
obligations of the parties set forth in Sections 5, 6, 8, 11, 12, 13, 14, 15,
16, 17 and 18 hereof shall survive any termination of this Agreement and shall
remain in full force and effect; and (ii) nothing herein shall relieve any party
from liability for any fraud or any willful breach of this Agreement.
 
 
(e) Notwithstanding any other provision of this Section 5, a party which has
received notice that such party is in breach or material breach of this
Agreement shall have the opportunity for a period of 10 days, or, in the case of
a breach of Section 2, 3 business days, following the receipt of such notice to
cure any such alleged breach or material breach.
 
 
Section 6. Non-Disclosure.
 
 
(a) All information furnished by the Company, the Bank or any of their
respective subsidiaries or representatives to Management (the “Confidential
Information”) will be kept confidential by Management; provided, however, that
any of such information may be disclosed to Management’s representatives in
connection with their performance of services to Management in connection with
the transactions contemplated hereby.  Confidential Information shall not
include information that (i) is or becomes generally available to the public
other than as a result of a disclosure by Management or their representatives in
violation of this Section 6(a), (ii) was available to Management on a
non-confidential basis prior to its disclosure to Management by the Company, the
Bank or their respective subsidiaries or representatives, or (iii) becomes
available to Management on a non-confidential basis from a source other than the
Company, the Bank or their respective representatives, provided that such source
is not known by Management to be bound by a confidentiality agreement with the
Company.  If any disclosure by Management or any of their representatives of
Confidential Information is compelled by a court or other competent authority,
Management shall notify the Company, if legally permitted, and make reasonable
efforts to allow the Company to oppose and/or limit such disclosure, and any
such disclosures shall not be deemed a violation of this Section 6(a).
 
 
(b) Subject to each party’s disclosure obligations imposed by law or regulation,
each of the parties hereto will cooperate with each other in the development and
distribution of all news releases and other public information disclosures with
respect to this Agreement and any of the transactions contemplated by this
Agreement, and neither the Company nor Management shall make any such news
release or public disclosure without first consulting with the other, and, in
each case, also receiving the other’s consent (which shall not be unreasonably
withheld or delayed) and each party shall coordinate with the party whose
consent is required with respect to any such news release or public
disclosure.  Notwithstanding the foregoing, the Company may file this Agreement
with the Securities and Exchange Commission in accordance with its reporting
requirements under the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder; provided that Management shall
have a reasonable opportunity to timely review and comment on any disclosure
related to this Agreement prior to filing.
 
 
Section 7. Reserved.
 
 
Section 8. Fees and Expenses.  During the Offering Period, as compensation for
the assistance Management will be providing in connection with the Offering, the
Company and the Bank shall be jointly and severally obligated to pay to or as
directed by (i) Adams, an amount equal to $25,000 each month, (ii) Thompson, an
amount equal to $15,000 each month and (iii) Loeber, an amount equal to $15,000
each month, in each case payable in advance on the first day of the month (or in
the case of the month in which this Agreement is executed, the date of this
Agreement), and pro rated for a partial calendar month.  In addition, subject to
any legal limitations resulting from the Company’s issuance of the TARP
Preferred and limitations under the Company’s luxury expense reimbursement
policy, Adams, Thompson and Loeber shall be entitled to reimbursement, paid to
or as directed by such individuals, for all reasonable out-of-pocket expenses
incurred in connection with the transactions contemplated hereby (including with
respect to the preparation, negotiation and execution of this Agreement and
related agreements) from and after May 16, 2010, including the fees and expenses
of Adams’ counsel, Skadden, Arps, Slate, Meagher & Flom LLP (“SASM&F”); provided
that such expense reimbursement in respect of the fees and expenses of SASM&F
shall in no event exceed $25,000 unless the Company shall provide its consent
therefor.
 
 
Section 9. Representations and Warranties of the Company and the Bank.  The
Company and the Bank represent and warrant to Management that:
 
 
(a) Organization.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Florida.  The Bank is a bank
duly organized, validly existing and in good standing under the laws of the
State of Florida.  The Company is duly registered as a bank holding company
under the BHCA.  Each of the Company and the Bank has all requisite corporate
power and authority to own or lease all of its properties and assets and to
carry on its business as it is now being conducted and is duly licensed or
qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification
necessary.  Complete and correct copies of the articles of incorporation of each
of the Company and the Bank and bylaws of each of the Company and the Bank, as
amended and as currently in effect, have been delivered or made available to
Management.
 
 
(b) Authorization; No Violation.
 
 
(i) Each of the Company and the Bank has the full legal right, corporate power
and authority to enter into this Agreement and to carry out its obligations
hereunder.  The execution, delivery and performance of this Agreement by the
Company and the Bank and the consummation of the transactions contemplated
hereby have been duly authorized by the Board of Directors of each of the
Company and the Bank, respectively.  This Agreement has been duly and validly
executed and delivered by each of the Company and the Bank and, assuming due
authorization, execution and delivery by Management, is a valid and binding
obligation of each of the Company and the Bank enforceable against each of the
Company and the Bank in accordance with its terms (except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or by general equity principles).  No other
corporate proceedings are necessary for the execution and delivery by the
Company and the Bank of this Agreement, the performance by them of their
respective obligations hereunder or the consummation by them of the transactions
contemplated hereby.
 
 
(ii) Neither the execution and delivery by the Company or the Bank of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by the Company or the Bank with any of the provisions hereof, will
(A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or result in
the loss of any benefit or creation of any right on the part of any third party
under, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of any liens, charges,
encumbrances and security interests of any kind or nature whatsoever
(collectively, “Liens”) upon any of the material properties or assets of the
Company, the Bank or any of their respective subsidiaries under any of the
terms, conditions or provisions of (1) the Company’s or the Bank’s articles of
incorporation or bylaws or similar governing documents of any of their
respective subsidiaries or (2) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Company, the Bank or any of their respective subsidiaries is a party or by which
any of them may be bound, or to which the Company, the Bank any of their
respective subsidiaries or any of their respective properties or assets may be
subject, or (B) violate any law, statute, code, ordinance, rule, regulation,
permit, concession, grant, franchise or any judgment, ruling, order, writ,
injunction or decree applicable to the Company, the Bank, any of their
respective subsidiaries or any of their respective properties or assets.
 
 
(c) Other Arrangements.  Neither the Company nor the Bank is currently party to
any arrangement similar to that contemplated by this Agreement, and neither is
currently party to any agreement under which it has agreed to bear any party’s
expenses in connection with a Significant Transaction (other than its engagement
letter with the Placement Agent) or to pay any break-up or similar type of fee,
other than the non-binding term sheet entered into with Patriot Financial
Partners, L.P. announced on April 14, 2010.
 
 
Section 10. Representations and Warranties of Management.  Each of Adams,
Thompson and Loeber represents and warrants to the Company and the Bank,
severally and not jointly, that:
 
 
(a) Authorization; No Violation.
 
 
(i) Such individual has the full legal right and power to enter into this
Agreement and to carry out his obligations hereunder.  This Agreement has been
duly and validly executed and delivered by such individual and, assuming due
authorization, execution and delivery by the Company and the Bank, is a valid
and binding obligation of such individual enforceable against him in accordance
with its terms (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles).
 
 
(ii) Neither the execution and delivery by such individual of this Agreement,
nor the consummation of the transactions contemplated hereby, nor compliance by
such individual with any of the provisions hereof, will (A) violate, conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the termination of, or result in the loss of any benefit or
creation of any right on the part of any third party under, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any Lien upon any of the material properties or
assets of such individual under any of the terms, conditions or provisions of
any note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which such individual is a party or by which
he may be bound, or to which such individual or any of the properties or assets
of such individual may be subject, or (B) violate any law, statute, code,
ordinance, rule, regulation, permit, concession, grant, franchise or any
judgment, ruling, order, writ, injunction or decree applicable to such
individual or any of his properties or assets.
 
 
(b) Other Arrangements.  Such individual is not a party to any agreement
(including any employment, non-competition or non-solicitation agreement) that
in any manner restricts such individual from providing the services contemplated
by this Agreement.
 
 
Section 11. Indemnification; Exculpation.
 
 
(a) The Company and the Bank shall, jointly and severally, to the fullest extent
permitted by applicable law, indemnify, defend and hold harmless each of Adams,
Thompson and Loeber from and against any losses, costs, damages, actions, claims
or proceedings (“Damages”) arising out of or relating to any such individual's
acts or omissions in connection with the Offering or otherwise in connection
with the matters contemplated hereby, other than in the case of any such
individual's gross negligence, fraud or willful misconduct (a “Covered
Matter”).  If any member of Management becomes involved in any capacity in any
action, proceeding or investigation in connection with any Covered Matter, the
Bank shall advance to such member of Management his reasonable legal and other
expenses (including the costs of any investigation and preparation) as they are
incurred in connection therewith; provided that such member of Management shall
promptly repay to the Company and/or the Bank the amount of any such advanced
expenses paid to him or on his behalf if it shall be finally determined that
such member of Management was not entitled to be indemnified by the Company or
the Bank in connection with such action, proceeding or investigation.  The
provisions of this Section 11 shall inure to the benefit of each member of
Management, and any successors, assigns, heirs and personal representatives of
such person.
 
 
(b) No member of Management nor any of their respective representatives or
agents shall be liable to the Company or the Bank or to any of their respective
affiliates, directors, officers, employees, equity holders, representatives or
agents for Damages arising from any act performed or omitted by such parties
arising out of or in connection with the Offering or otherwise in connection
with the matters contemplated hereby, except to the extent that any such Damages
are determined to be attributable to such person’s gross negligence, fraud or
willful misconduct.
 
 
Section 12. Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy or facsimile, upon confirmation of receipt or (b) on the first
business day following the date of dispatch if delivered by a recognized
next-day courier service.  All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice.
 
 
(a)           If to Management, to Adams at:
 
Marty E. Adams
 
Huntington Bank Building
 
10 East Main Street
 
Salineville, OH 43945
 
Fax:  (330) 679-0326
 
with a copy to (which copy alone shall not constitute notice):
 
Skadden, Arps, Slate, Meagher & Flom LLP
 
4 Times Square
 
New York, New York 10036
 
Attn: David C. Ingles
 
Fax: (212) 735-2000
 
(b)           If to the Company or the Bank:
 
TIB Financial Corp.
 
TIB Bank
 
599 9th Street North, Suite 101
 
Naples, Florida 34102
 
Attn: Richard Bricker, Chairman of the Board
 
Fax: (239) 263-4543
 
with a copy to (which copy alone shall not constitute notice):
 
Smith Mackinnon, PA
 
255 South Orange Avenue, Suite 800
 
Orlando, Florida 32801
 
Attn: John P. Greeley
 
Fax: (407) 843-2448
 
Section 13. Counterparts.  For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement.  Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.
 
Section 14. Entire Agreement.  This Agreement (including any exhibits or
schedules hereto), that certain Investment Right and Expense Reimbursement
Agreement, dated as of the date hereof, by and among the Company, the Bank and
Resource Financial Institutions Group, Inc., and the other documents referenced
herein constitute the entire agreement, and supersede all other prior
agreements, understandings, representations and warranties, both written and
oral, among the parties, with respect to the subject matter hereof.
 
 
Section 15. Amendments.  No amendment or waiver of any provision of this
Agreement will be effective with respect to any party unless made in writing and
signed by such party.  No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  No waiver of
any party to this Agreement, as the case may be, will be effective unless it is
in a writing signed by the waiving party that makes express reference to the
provision or provisions subject to such waiver.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
 
Section 16. Assignment.  This Agreement will not be assignable by operation of
law or otherwise (any attempted assignment in contravention hereof being null
and void) without the prior written consent of the other party hereto.
 
 
Section 17. Governing Law; Waiver of Jury Trial.
 
 
(a) This Agreement shall be governed and construed in accordance with the
internal laws of the State of Florida applicable to contracts made and
wholly-performed within such state, without regard to any applicable conflicts
of law principles.
 
 
(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 18. Severability.  If any provision of this Agreement or the application
thereof to any person (including the officers and directors the parties hereto)
or circumstance is determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party.  Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.
 
 
[Remainder of Page Intentionally Left Blank]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.
 
 


 
 
TIB FINANCIAL CORP.
 
By:/s/ Richard C. Bricker,
Jr.                                                             
 
    Name:  Richard C. Bricker, Jr.
 
   Title:   Chairman of the Board of Directors
 
 
TIB BANK
 
By: /s/ Richard C. Bricker, Jr.
 
      Name:  Richard C. Bricker, Jr.
 
      Title:   Director
 
 
/s/ Marty E.
Adams                                                                
 
Marty E. Adams
 
 
/s/ Kevin
Thompson                                                                
 
Kevin Thompson
 
 
 /s/ John Loeber                                                                
 
John Loeber
 


 


 
 


 
 


 
 
[Signature Page to Agreement]
 

1571734.19-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
